           Case 1:21-cv-00999-CM Document 2 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD JONES,
                               Petitioner,
                                                                   21-CV-0999 (CM)
                  -against-
                                                                 TRANSFER ORDER
STATE OF NEW YORK,
                               Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated in Elmira Correctional Facility, brings this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging the constitutionality of

his 2015 conviction in the New York Supreme Court, Kings County. Because Petitioner was

convicted and sentenced in Kings County, which is located in the Eastern District of New York,

this action is transferred under Local Rule 83.3 to the United States District Court for the Eastern

District of New York.

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Eastern District of New York. Whether Petitioner should be permitted to

proceed further without payment of fees is a determination to be made by the transferee court.

This order closes this case.

       Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue under 28 U.S.C. § 2253.
            Case 1:21-cv-00999-CM Document 2 Filed 02/05/21 Page 2 of 2




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     February 5, 2021
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                                 2
